EXHIBIT 10.7

TRANSPORTATION SERVICES AGREEMENT

(LAR Short Haul Pipelines)

This TRANSPORTATION SERVICES AGREEMENT (this “Agreement”) is executed as of
September 14, 2012 (the “Execution Date”), and dated effective as of the
Commencement Date (as defined in Section 3 below), by and between Tesoro
Logistics Operations LLC, a Delaware limited liability company (“TLO”), and for
purposes of Section 17(a) only, Tesoro Logistics GP, LLC, a Delaware limited
liability company (“General Partner”) and Tesoro Logistics LP, a Delaware
limited partnership (“Partnership”), on the one hand, and Tesoro Refining and
Marketing Company, a Delaware corporation (“TRMC”), on the other hand, each
individually a “Party” and collectively referred to as “Parties.”

RECITALS

WHEREAS, TRMC currently owns one jet fuel pipeline (the “Jet Fuel Pipeline”) and
one gasoline/diesel pipeline (the “Gasoline Diesel Pipeline,” and together with
the Jet Fuel Pipeline, the “LAR Short Haul Pipelines”), as depicted and further
specified on Schedule A attached hereto, which connect to a petroleum products
terminal in Carson, California that is owned and operated by Shell Oil Products
US (the “Shell Carson Terminal”);

WHEREAS, each of the LAR Short Haul Pipelines provides services for the
operations of TRMC’s refinery located in Los Angeles, California (the
“Wilmington Refinery”);

WHEREAS, the LAR Short Haul Pipelines are not operated as a common carrier under
California law or as a public utility as defined pursuant to FERC regulations;

WHEREAS, TRMC intends to formally assign and convey its interest in the LAR
Short Haul Pipelines to TLO upon receipt of the requisite easements, rights of
way and property agreements;

WHEREAS, during the Term (as defined below), TLO intends to provide
transportation services with respect to Products delivered by TRMC on the LAR
Short Haul Pipelines, subject to and upon the terms and conditions of this
Agreement; and

WHEREAS, TLO will agree to operate and maintain the LAR Short Haul Pipelines in
good working order and ship Products for TRMC on the LAR Short Haul Pipelines,
subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties to this Agreement hereby agree as follows:

 

1. DEFINITIONS

The definitions set forth below shall apply whenever a capitalized term
specified below is used in this Agreement.

“Agreement” has the meaning set forth in the Preamble.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.



--------------------------------------------------------------------------------

“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.

“bpd” means Barrels per day.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.

“Capacity Expansion” has the meaning set forth in Section 2(b).

“Capacity Resolution” has the meaning set forth in Section 14(c).

“Commencement Date” has the meaning set forth in Section 3.

“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement dated as September 14, 2012 by and among Tesoro
Corporation, Tesoro Companies, Inc., TRMC, Tesoro Logistics GP, LLC, Partnership
and TLO, as amended, restated, modified or supplemented from time to time

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Credit” has the meaning set forth in Section 6(b).

“Excess Barrels” means, with respect to any Month, all Barrels of Products
shipped by TRMC on the LAR Short Haul Pipelines during such Month in excess of
the Minimum Throughput Volume.

“Execution Date” has the meaning set forth in the Recitals.

“Extended Term” has the meaning set forth in Section 4.

“Extension Period” has the meaning set forth in Section 4.

“First Offer Period” has the meaning set forth in Section 12(d).

“Force Majeure” means circumstances not reasonably within the control of TLO and
which, by the exercise of due diligence, TLO is unable to prevent or overcome
that prevent performance of TLO’s

 

- 2 -



--------------------------------------------------------------------------------

obligations, including: acts of God, strikes, lockouts or other industrial
disturbances, wars, riots, fires, floods, storms, orders of courts or
Governmental Authorities, explosions, terrorist acts, breakage, accident to
machinery, storage tanks or lines of pipe and inability to obtain or unavoidable
delays in obtaining material or equipment and similar events.

“Force Majeure Notice” and “Force Majeure Period” each have the meaning set
forth in Section 13(a).

“FERC” means the Federal Energy Regulatory Commission.

“Gasoline Diesel Pipeline” has the meaning set forth in the Recitals.

“General Partner” has the meaning set forth in the Preamble.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Jet Fuel Pipeline” has the meaning set forth in the Recitals.

“LAR Short Haul Pipelines” has the meaning set forth in the Recitals.

“MAOP” has the meaning set forth in Section 8(d).

“Minimum Throughput Capacity” has the meaning set forth in Section 2(a).

“Minimum Throughput Volume” means (i) an aggregate volume of 456,250 Barrels of
Products per Month throughput on both Segments; provided, however, that the
Minimum Throughput Volume during the Month in which the Commencement Date occurs
shall be prorated in accordance with the ratio of the number of days, including
and following the Commencement Date, in such Month to the total number of days
in such Month.

“Month” means the period commencing on the Commencement Date and ending on the
last day of that calendar month and each successive calendar month thereafter.

“Notice Period” has the meaning set forth in Section 15(a).

“Omnibus Agreement” means that certain Amended and Restated Omnibus Agreement
dated as of the date April 1, 2012, by and among Tesoro Companies, Inc., TRMC,
Tesoro Alaska Company, Tesoro Logistics GP, LLC, Tesoro High Plains Pipeline
Company LLC, Partnership and TLO, as amended, restated, modified or supplemented
from time to time.

“Operational Services Agreement” means that certain Amended and Restated
Operational Services Agreement dated as of April 1, 2012, by and among Tesoro
Corporation, Tesoro Companies, Inc., TRMC, Tesoro Alaska Company, Tesoro
Logistics GP, LLC, Partnership and TLO, as amended, restated, modified or
supplemented from time to time.

“Party” and “Parties” each have the meaning set forth in the Preamble.

 

- 3 -



--------------------------------------------------------------------------------

“Partnership Change of Control” means Tesoro Corporation ceases to Control the
general partner of Tesoro Logistics LP.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“Products” means gasoline (before oxygenate blending), diesel, jet fuel and
other similar light refined petroleum products.

“Receiving Party Personnel” has the meaning set forth in Section 20(d).

“Restoration” has the meaning set forth in Section 14(b)(ii).

“Segment” means each of the two separate LAR Short Haul Pipelines that transport
Products from the Wilmington Refinery to the Shell Carson Terminal, all as
depicted in the diagram in Schedule A of this Agreement.

“Shell Carson Terminal” has the meaning set forth in the Recitals.

“Shortfall Payment” has the meaning set forth in Section 6(b).

“Suspension Notice” has the meaning set forth in Section 15(a).

“Term” and “Initial Term” each have the meaning set forth in Section 4.

“Termination Notice” has the meaning set forth in Section 13(a).

“Throughput Fee” has the meaning set forth in Section 5(a).

“Transportation Right of First Refusal” has the meaning set forth in
Section 12(d).

“TLO” has the meaning set forth in the Preamble.

“TLO Indemnitee” has the meaning set fort in Section 16(b).

“TRMC” has the meaning set forth in the Preamble.

“TRMC Indemnitee” has the meaning set forth in Section 16(a).

“TRMC Termination Notice” has the meaning set forth in Section 13(b).

“Wilmington Refinery” has the meaning set forth in the Recitals.

 

2. CAPACITY

(a) Minimum Throughput Capacity. TLO represents to TRMC that as of the
Commencement Date, the average throughput capacity of the Segments is set forth
on Schedule B (the “Minimum Throughput Capacity”). TLO agrees to provide to TRMC
the services set forth herein for the entire throughput capacity of the Segments
(including any increase in the throughput capacity in connection with a Capacity
Expansion) for throughput of Products by TRMC. TLO shall maintain the average
throughput capacity of the Segments at no less than the Minimum Throughput
Capacity.

 

- 4 -



--------------------------------------------------------------------------------

(b) Capacity Expansion. TRMC may at any time make a written request to TLO to
increase the throughput capacity of the Segments or to construct any new
pipelines between the Wilmington Refinery and any local third party terminal or
storage facility (a “Capacity Expansion”), and shall include in such written
request the parameters and specifications of the requested Capacity Expansion.
Upon the receiving such a request, TLO shall promptly evaluate the relevant
factors related to such request, including, without limitation: engineering and
design criteria, limitations affecting such Capacity Expansion and any related
tankage, cost and financing factors and the effect of such Capacity Expansion on
the overall operation of the LAR Short Haul Pipelines. If TLO determines that
such a Capacity Expansion is operationally and commercially feasible, TLO shall
present a proposal to TRMC concerning the design of such Capacity Expansion, its
projected costs and how such costs might be funded by or recovered from TRMC. If
TLO determines that such a Capacity Expansion is not commercially or
operationally feasible, it shall provide TRMC with an explanation of and
justification for why it made such determination. If TLO notifies TRMC that the
Capacity Expansion may be commercially and operationally feasible, the Parties
shall negotiate reasonably and in good faith to determine appropriate terms and
conditions for the Capacity Expansion, which shall include, without limitation,
the scope of the Capacity Expansion, the appropriate timing for constructing the
Capacity Expansion and a mechanism for TLO to recover its costs, plus a
reasonable return on capital associated with such Capacity Expansion, which may
include, without limitation, direct funding of all or part of the costs by TRMC,
an increase in the Throughput Fee.

 

3. COMMENCEMENT DATE

The Parties anticipate that the “Commencement Date” will be             , 2012.
The actual Commencement Date shall be the date specified by TLO in a written
notice to TRMC. The Parties agree that there are a number of factors that may
affect the actual Commencement Date. Consequently, neither Party shall have any
right or remedy against the other Party if the actual Commencement Date is
earlier or later than the anticipated Commencement Date.

 

4. TERM

The initial term of this Agreement shall be for a period of ten (10) years until
the anniversary of the Commencement Date in 2022 (the “Initial Term”); provided,
however, that TRMC may, at its option, extend the Initial Term for up to two
(2) renewal terms of five (5) years each (each, an “Extension Period”) by
providing written notice of its intent to TLO no less than ninety (90) days
prior to the end of the Initial Term or the then-current Extension Period. TRMC
shall also have the option to modify the Term of this Agreement so that it
continues for twenty (20) years after the Commencement Date (the “Extended
Term”). If applicable, TRMC shall notify TLO of its desire to invoke the
Extended Term no later than ninety (90) days prior to the fifth anniversary of
the Commencement Date. The Initial Term, Extended Term and any extensions of
this Agreement as provided above, shall be referred to herein as the “Term”.

 

5. FEES AND REIMBURSEMENT FOR CAPITAL EXPENDITURES

(a) Throughput Fees. TRMC agrees to pay TLO a fee of $0.15 per Barrel (the
“Throughput Fee”) for all net Barrels of Products throughput on the LAR Short
Haul Pipelines. TLO shall not increase the Throughput Fee during the Term of
this Agreement, except as specifically set forth in paragraph (b) of this
Section.

(b) Index-Based Changes. The Throughput Fees set forth in this Agreement shall
be increased on July 1 of each year of the Term, by a percentage equal to the
greater of zero or the positive change in the CPI-U (All Urban Consumers) for
the prior calendar year, as reported by the U.S. Bureau of Labor Statistics.

 

- 5 -



--------------------------------------------------------------------------------

(c) Other Surcharges and Reimbursements. TRMC shall reimburse TLO for, or TLO
shall be permitted to charge TRMC an additional monthly surcharge for, the
following:

(i) The costs that TLO incurs in complying with any new Applicable Laws that
affect the services provided by TLO to TRMC under this Agreement; provided, that
(A) compliance by TLO with any such new law or regulation requires substantial
unanticipated capital expenditures by TLO, (B) TLO has made good faith efforts
to mitigate the effect of any such law or regulation and (C) TLO has negotiated
in good faith with TRMC in order to agree on the level of any surcharge;

(ii) All taxes (other than ad valorem taxes, property taxes, income taxes, gross
receipt taxes, payroll taxes and similar taxes) that TLO specifically incurs on
TRMC’s behalf for the services TLO provides to TRMC under this Agreement, if
such reimbursement is not prohibited by law;

(iii) All future Federal, State or local volume related pass-through fees and
facility use permit fees that are directly associated with services provided to
TRMC.

(iv) Actual costs of any capital expenditures TLO agrees to make at TRMC’s
request, including those provided for under Section 14 below.

 

6. PAYMENTS

(a) Volumetric Information. Within five (5) days of the end of each Month, TRMC
shall provide TLO with a statement of the total volumes of Products shipped on
the Segments during the preceding Month, with reasonable supporting
documentation to establish the throughput on the Segments during such prior
Month. If TRMC determines that any information reflected in such statement is
incorrect, then TRMC shall promptly notify TLO accordingly and shall provide
supporting information to reflect the correction.

(b) Monthly Shortfall Payment. If, during any Month, actual shipments by TRMC on
the LAR Short Haul Pipelines are less than the Minimum Throughput Volume, then
TRMC shall pay to TLO, in addition to Throughput Fee owed for actual barrels
shipped during such Month, an amount equal to (i) the amount of such shortfall
(in Barrels) multiplied by (ii) the Throughput Fee (the “Shortfall Payment”).
The dollar amount of any Shortfall Payment included in the monthly invoice
described in Section 6(d) below and paid by TRMC shall be posted as a credit to
TRMC’s account (the “Credit”), and such Credit shall be applied in subsequent
monthly invoices against amounts owed by TRMC for Throughput Fees on Excess
Barrels shipped on the LAR Short Haul Pipelines during any of the succeeding
three (3) Months. Credits will be applied in the order in which such Credits
accrue and any portion of the Credit that is not used by TRMC during the
succeeding three (3) Months will expire (e.g., a Credit which accrues in January
will be available in February, March and April, will expire at the end of April,
and must be applied prior to applying any Credit which accrues in February).

(c) Monthly Reconciliation. At the end of each Month, TLO will calculate the
total fees that TRMC incurred for shipments on the LAR Short Haul Pipelines
during such Month as follows:

(i) the Throughput Fee owed by TRMC for actual barrels shipped during such
Month; less

 

- 6 -



--------------------------------------------------------------------------------

(ii) any applicable Credits, provided, however, that the Credits applied in any
Month shall not exceed the amount of Throughput Fees allocable for such Month to
Excess Barrels; plus

(iii) any applicable Shortfall Payment for such Month; plus

(iv) any monthly surcharges payable for such Month pursuant to Section 5(c).

(d) Invoice. TLO will invoice TRMC monthly providing its calculations of all the
items set forth above, and all amounts owed shall be due and payable no later
than ten (10) days after TRMC’s receipt of TLO’s invoice. Any past due payments
owed by TRMC to TLO shall accrue interest, payable on demand, at the lesser of
(i) the rate of interest announced publicly by JPMorgan Chase Bank, in New York,
New York, as JPMorgan Chase Bank’s prime rate (which Parties acknowledge and
agree is announced by such bank and used by the Parties for reference purposes
only and may not represent the lowest or best rate available to any of the
customers of such bank or the Parties), plus four percent (4%), and (ii) the
highest rate of interest (if any) permitted by Applicable Law, from the due date
of the payment through the actual date of payment.

 

7. TRANSPORTATION SERVICES; VOLUME LOSSES

(a) The services provided by TLO pursuant to this Agreement shall only consist
of the transportation and throughput of Products on the LAR Short Haul
Pipelines.

(b) TLO shall have no obligation to measure volume gains or losses of petroleum
in the normal course of transportation, and shall have no liability to TRMC for
physical losses or degradation of Products, except for losses resulting from
negligence, willful misconduct or breach of this Agreement by TLO or its
employees, agents or contractors. TLO will not provide insurance for TRMC’s
Products.

 

8. SERVICE; SCHEDULING; OPERATIONS

In order to effectuate the underlying objectives of this Agreement, TLO agrees
as follows:

(a) During the Term, each Segment of the LAR Short Haul Pipelines is not
operated as a common carrier under California law and is not a public utility,
as defined pursuant to FERC regulations. TLO shall not use any Segment to
provide services for any third party, except upon specific directions from TRMC.

(b) Subject to Force Majeure, required maintenance and repairs and the other
provisions hereunder, TLO shall make each active Segment continuously available
to TRMC at all times, and shall ship all volumes of Products nominated by TRMC
for shipment in such Segment upon request. Each Segment shall remain exclusively
dedicated to shipment of one class of Products (i.e., gasoline or jet fuel),
which shall not be changed except by mutual agreement of the Parties. TRMC shall
be responsible for providing a pressurized feed sufficient for the movement of
Products through each Segment from its origin to its final destination. TRMC
shall be responsible for making all arrangements for the scheduling, origin and
destination of Products shipped through the Segments, and for ensuring that the
receiving facilities are capable of receiving shipments as they are delivered.
In the event that TLO must remove a Segment from active service for repair or
maintenance, then TLO shall provide TRMC with as much advance notice as possible
under the circumstances, and the Parties shall cooperate to minimize the impact
of such downtime on operation of the Wilmington Refinery.

(c) TLO and TRMC shall coordinate and mutually agree on shipment schedules with
each other and with connecting pipelines or terminals, and TLO shall not be
obligated to make any shipment at

 

- 7 -



--------------------------------------------------------------------------------

any time when a connecting pipeline or terminal is not prepared to deliver or
receive it, as applicable, or when doing so would result in an unsafe operating
condition, it being understood that TRMC shall be primarily responsible for
nominating receipts and deliveries to third party pipeline carriers or
terminals.

(d) From time to time, TLO may designate a maximum allowable operating pressure
(“MAOP”) on each Segment, which may be changed by TLO in its sole discretion
upon notice to TRMC; provided, however, that if TLO should ever reduce the
maximum operating pressure of a Segment such that TLO is no longer capable of
maintaining the Minimum Throughput Capacity, then TRMC may exercise its rights
and remedies under Section 14(c) below. As of the date hereof, the designated
maximum operating pressure on the Jet Fuel Pipeline is 720 PSIG and the Gasoline
Diesel Pipeline is 720 PSIG. TRMC shall not deliver any Products into a Segment
at a pressure that exceeds or could cause the Segment to exceed its MAOP, and in
the event that TRMC determines that an ongoing delivery through a Segment may
exceed the MAOP of that Segment, then TRMC shall immediately shut down the
delivery and cause the pressure to be reduced. TRMC shall immediately notify TLO
at any time that the MAOP of a Segment has been exceeded. TRMC shall conduct all
pumping operations in accordance with applicable U.S. Department of
Transportation regulations, using adequately trained and qualified personnel.
TMRC shall maintain and make available for TLO’s inspection recording charts
reflecting a true and accurate record of line pressure. Upon request, TRMC shall
provide TLO with dynamic volumetric pipeline monitoring or volumetric flow rates
and cumulative total volumes of total volumes. In the event that the difference
between pipeline monitoring readings or shipper and receiver total volumes
exceeds three percent (3%) or becomes greater than two percent (2%) for longer
than four (4) hours, TRMC shall shut down the transfer and shall not resume such
transfer until the pipeline monitoring reading can be reconciled or the
difference between shipper and receiver cumulative totals reconciles to within
two percent (2%).

(e) TRMC shall be responsible for providing all linefill in the LAR Short Haul
Pipelines and for providing all materials for line flushing and pushing products
movements through the pipelines to their destination and for any required line
flushes. TRMC shall be solely responsible for receiving, handling and disposing
of any transmix generated in connection with operation of the LAR Short Haul
Pipelines. If TLO requires that products be removed from a pipeline to
accommodate any inspections or repairs, then TRMC shall comply with such
requests.

(f) In the event TLO is required to file a tariff with the FERC or any other
Governmental Authority with respect to the LAR Short Haul Pipelines, to the
maximum extent permitted under Applicable Law, TLO shall ensure that any such
tariffs do not prejudice any of TRMC’s rights under the terms of this Agreement.

 

9. CUSTODY, TRANSFER AND TITLE

TLO shall be deemed to have custody of the Products being transported through
the LAR Short Haul Pipelines to the nominated destination at the time it enters
the LAR Short Haul Pipelines and until the time it enters the nominated
destination. Upon re-delivery of any Products to TRMC’s account, TRMC shall
become solely responsible for any loss, damage or injury to Person or property
or the environment, arising out of transportation, possession or use of such
Products after transfer of custody. Except as provided in Section 7(b), title
and risk of loss to all TRMC’s Products received at the LAR Short Haul Pipelines
shall remain with TRMC at all times. Both Parties acknowledge that this
Agreement represents a bailment of Products by TRMC to TLO and not a consignment
of same, it being understood that TLO has no authority hereunder to sell or seek
purchasers for Products of TRMC. TRMC hereby warrants that it shall have good
title to and the right to deliver, Products pursuant to the terms of this
Agreement. TRMC acknowledges that, notwithstanding anything to the contrary
contained in this Agreement, TRMC has or acquires no right, title or interest in
or to the LAR Short Haul Pipelines, except the right to deliver Products through
the Pipelines as set forth herein. TLO shall retain control of the LAR Short
Haul Pipelines at all times.

 

- 8 -



--------------------------------------------------------------------------------

10. REGULATORY MATTERS

(a) As of the date of this Agreement, the shipment of Products on the LAR Short
Haul Pipelines is not subject to regulation by the FERC or State of California.

(b) The Parties are entering into this Agreement in reliance upon and shall
fully comply with all Applicable Law which directly or indirectly affect the
Products to be throughput hereunder, or any receipt, throughput delivery,
transportation, handling or storage of Products hereunder. Each Party shall
fully comply with all Applicable Law associated with such Party’s respective
performance hereunder and the maintenance and operation of such Party’s
facilities. In the event any action or obligation imposed upon a Party under
this Agreement shall at any time be in conflict with any requirement of
Applicable Law, then this Agreement, shall immediately be modified to conform
the action or obligation so adversely affected to the requirements of Applicable
Law, and all other provisions of this Agreement shall remain effective.

(c) If during the Term, any new Applicable Law becomes effective or any existing
Applicable Law or its interpretation is materially changed, which change is not
addressed by another provision of this Agreement and has a material adverse
economic impact upon a Party either Party, acting in good faith, shall have the
option to request renegotiation of the relevant provisions of this Agreement
with respect to future performance. The Parties shall then meet and negotiate in
good faith amendments to this Agreement that will conform this Agreement to the
new Applicable Law while preserving the Parties’ economic, operational,
commercial and competitive arrangements in accordance with the understandings
set forth herein.

 

11. LIMITATION ON LIABILITY AND LIMITATION OF WARRANTIES

(a) Notwithstanding anything to the contrary contained herein, neither Party
shall be liable or responsible to the other Party or such other Party’s
affiliated Persons for any consequential, incidental, or punitive damages, or
for loss of profits or revenues (collectively referred to as “special damages”)
incurred by such Party or its affiliated Persons that arise out of or relate to
this Agreement, regardless of whether any such claim arises under or results
from contract, tort, or strict liability; provided that the foregoing limitation
is not intended and shall not affect (i) special damages imposed in favor of
unaffiliated Persons that are not Parties to this Agreement, and (ii) special
damages actually incurred by TLO as a proximate result of TRMC’s violation of
Section 8(d) except to the extent such violation is the result of acts or
omissions of TLO.

(b) EXCEPT AS EXPRESSLY HEREIN PROVIDED, THERE ARE NO GUARANTEES OR WARRANTIES
OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WHETHER ARISING BY
OPERATION OF LAW OR OTHERWISE.

 

12. TERMINATION; RIGHT TO ENTER INTO NEW AGREEMENT

(a) Termination for Default. A Party shall be in default under this Agreement
if:

(i) the Party materially breaches any provision of this Agreement and such
breach is not cured within fifteen (15) Business Days after notice thereof
(which notice shall describe such breach in reasonable detail) is received by
such Party; or

 

- 9 -



--------------------------------------------------------------------------------

(ii) the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it; (B) makes an assignment or any
general arrangement for the benefit of creditors; (C) otherwise becomes bankrupt
or insolvent (however evidenced); or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.

If any of the Parties is in default as described above, then the non-defaulting
party may: (1) terminate this Agreement upon notice to the defaulting Party;
(2) withhold any payments due to the defaulting Party under this Agreement;
and/or (3) pursue any other remedy at law or in equity, including the remedies
of TRMC set forth below.

(b) Termination due to Repurchase by TRMC. In the event that any or all of the
LAR Short Haul Pipelines are directed to be divested by a Governmental
Authority, and TRMC has repurchased the LAR Short Haul Pipelines pursuant to the
Contribution Agreement, then TLO may terminate this Agreement effective as of
the date of repurchase specifically provided for in the Contribution Agreement;
provided, however, that indemnities will remain in place for liabilities and
conditions arising prior to the Commencement Date and for liabilities relating
to TLO’s operation of the LAR Short Haul Pipelines between the Commencement Date
and the date of repurchase. Revenues and expenses during the time period between
the Commencement Date and the date of repurchase will not be refunded or
reimbursed.

(c) Upon termination of this Agreement for reasons other than (x) a default by
TRMC, (y) repurchase by TRMC, and (z) any other termination of this Agreement
initiated by TRMC pursuant to Section 13 or Section 15, TRMC shall have the
right to require TLO to enter into a new transportation services agreement with
TRMC that (i) is consistent with the terms set forth in this Agreement, and
(ii) has commercial terms that are, in the aggregate, equal to or more favorable
to TLO than fair market value terms as would be agreed by similarly-situated
parties negotiating at arm’s length; provided, however; that the term of any
such new transportation services agreement shall not extend beyond twenty
(20) years past the Commencement Date in 2032.

(d) In the event that TLO proposes to enter into a transportation services
agreement with a third party upon termination of this Agreement for reasons
other than (x) a default by TRMC, (y) repurchase by TRMC, and (z) any other
termination of this Agreement initiated by TRMC pursuant to Section 13 or
Section 15, TLO shall give TRMC 90 days’ prior written notice of any proposed
new transportation services agreement with a third party, including (i) details
of all of the material terms and conditions thereof and (ii) a thirty (30)-day
period (beginning upon TRMC’s receipt of such written notice) (the “First Offer
Period”) in which TRMC may make a good faith offer to enter into a new
transportation agreement with TLO (the “Transportation Right of First
Refusal”). If TRMC makes an offer on terms no less favorable to TLO than the
third-party offer with respect to such transportation services agreement during
the First Offer Period, then TLO shall be obligated to enter into a
transportation services agreement with TRMC on the terms set forth above. If
TRMC does not exercise its Transportation Right of First Refusal in the manner
set forth above, TLO may, for the next ninety (90) days, proceed with the
negotiation of the third-party transportation services agreement. If no third
party agreement is consummated during such ninety (90) day period, the terms and
conditions of this Section 12(d) shall again become effective.

(e) Upon termination or expiration of this Agreement, TRMC shall promptly remove
all of its Products from the LAR Short Haul Pipelines within thirty (30) days of
such termination or expiration.

 

- 10 -



--------------------------------------------------------------------------------

13. FORCE MAJEURE

(a) As soon as possible upon the occurrence of a Force Majeure, TLO shall
provide TRMC with written notice of the occurrence of such Force Majeure (a
“Force Majeure Notice”). TLO shall identify in such Force Majeure Notice the
particular Segment or Segments of the LAR Short Haul Pipelines that are affected
by the Force Majeure and the approximate length of time that TLO reasonably
believes in good faith such Force Majeure shall continue (the “Force Majeure
Period”). If TLO advises in any Force Majeure Notice that it reasonably believes
in good faith that the Force Majeure Period shall continue for more than twelve
(12) consecutive Months, then, subject to Section 14 below, at any time after
TLO delivers such Force Majeure Notice, either Party may terminate that portion
of this Agreement relating to the affected Segment, but only upon delivery to
the other Party of a notice (a “Termination Notice”) at least twelve (12) Months
prior to the expiration of the Force Majeure Period; provided, however, that
such Termination Notice shall be deemed cancelled and of no effect if the Force
Majeure ends prior to the expiration of such twelve (12)-Month period. For the
avoidance of doubt, neither Party may exercise its right under this
Section 13(a) to terminate this Agreement as a result of a Force Majeure with
respect to any machinery, storage, tanks, lines of pipe or other equipment that
has been unaffected by, or has been restored to working order since, the
applicable Force Majeure, including pursuant to a Restoration under Section 14.

(b) Notwithstanding the foregoing, if TRMC delivers a Termination Notice to TLO
(the “TRMC Termination Notice”) and, within thirty (30) days after receiving
such TRMC Termination Notice, TLO notifies TRMC that TLO reasonably believes in
good faith that it shall be capable of fully performing its obligations under
this Agreement within a reasonable period of time, then the TRMC Termination
Notice shall be deemed revoked and the applicable portion of this Agreement
shall continue in full force and effect as if such TRMC Termination Notice had
never been given.

 

14. CAPABILITIES OF LAR SHORT HAUL PIPELINES

(a) Interruptions of Service. TLO shall use reasonable commercial efforts to
minimize the interruption of service on the LAR Short Haul Pipelines and any
Segment thereof. TLO shall promptly inform TRMC of any anticipated partial or
complete interruption of service which is projected to extend more than
twenty-four (24) hours on any part of the LAR Short Haul Pipelines affecting
TLO’s ability to receive or deliver Products on any Segment of the LAR Short
Haul Pipelines, including relevant information about the nature, extent, cause
and expected duration of the interruption and the actions TLO is taking to
resume full operations, provided that TLO shall not have any liability for any
failure to notify, or delay in notifying, TRMC of any such matters except to the
extent TRMC has been materially prejudiced or damaged by such failure or delay.
TLO shall have the right to immediately shut down operation of any Segment or
reduce pressures at any time that it determines, in its sole discretion, that
such action may be required to protect public health, safety or the environment
or to comply with Applicable Law. In such case, TRMC shall comply with TLO’s
requests to effectuate such a shutdown or reduction, and the Parties shall
cooperate to allow the Segment to resume operations in accordance with prudent
industry practices and the other provisions of this Agreement.

(b) Maintenance and Repair Standards.

(i) Subject to Force Majeure, interruptions for routine repair and maintenance
consistent with customary Products pipeline standards, and any applicable
regulatory requirements, TLO shall accept for shipment on the LAR Short Haul
Pipelines in accordance with pipeline industry standards all Products that TRMC
requests TLO to transport.

 

- 11 -



--------------------------------------------------------------------------------

Further, TLO shall maintain and repair all portions of the LAR Short Haul
Pipelines in accordance with pipeline industry standards and in a manner which
allows the LAR Short Haul Pipelines to be capable, subject to Force Majeure, of
shipping, storing and delivering volumes of Products which are no less than the
Minimum Throughput Capacity.

(ii) If for any reason, including without limitation a Force Majeure event, the
throughput capacity of the Segments of the LAR Short Haul Pipelines should fall
below the Minimum Throughput Capacity, then within a reasonable period of time
after the commencement of such reduction, TLO shall make repairs to and/or
replace the affected portion of the LAR Short Haul Pipelines to restore the
capacity of the Segments to the required Minimum Throughput Capacity
(“Restoration”). Except as provided below in Sections 14(c) and 14(d), all such
Restoration shall be at TLO’s cost and expense unless the damage creating the
need for such repairs was caused by the negligence or willful misconduct of
TRMC, its employees, agents or customers.

(c) Capacity Resolution. In the event of the failure of TLO to maintain the
Segments of the LAR Short Haul Pipelines at the Minimum Throughput Capacity,
then either Party shall have the right to call a meeting between executives of
both Parties by providing at least two (2) Business Days’ advance written
notice. Any such meeting shall be held at a mutually agreeable location and will
be attended by executives of both Parties each having sufficient authority to
commit his or her respective Party to a Capacity Resolution (hereinafter
defined). At the meeting, the Parties will negotiate in good faith with the
objective of reaching a joint resolution for the Restoration of capacity on the
affected portion of the LAR Short Haul Pipelines which will, among other things,
specify steps to be taken by TLO to fully accomplish Restoration and the
deadlines by which the Restoration must be completed (the “Capacity
Resolution”). Without limiting the generality of the foregoing, the Capacity
Resolution shall set forth an agreed upon time schedule for the Restoration
activities. Such time schedule shall be reasonable under the circumstances,
consistent with customary pipeline transportation industry standards and shall
take into consideration TLO’s economic considerations relating to costs of the
repairs and TRMC’s requirements concerning the operation of the Wilmington
Refinery. In the event that TRMC’s economic considerations justify incurring
additional costs to restore the LAR Short Haul Pipelines in a more expedited
manner than the time schedule determined in accordance with the preceding
sentence, TRMC may require TLO to expedite the Restoration to the extent
reasonably possible, subject to TRMC’s payment, in advance, of the estimated
incremental costs to be incurred as a result of the expedited time schedule. In
the event the Parties agree to an expedited Restoration plan wherein TRMC agrees
to fund a portion of the Restoration cost, then neither Party shall have the
right to terminate this Agreement pursuant to Section 13(a) above so long as
such Restoration is completed with due diligence, and TRMC shall pay such
portion to TLO in advance based on an estimate conforming to reasonable
engineering standards applicable to petroleum products pipelines, as applicable.
Upon completion, TRMC shall pay the difference between the actual portion of
Restoration costs to be paid by TRMC pursuant to this Section 14(c) and the
estimated amount paid under the preceding sentence within thirty (30) days after
receipt of TLO’s invoice therefor, or, if appropriate, TLO shall pay TRMC the
excess of the estimate paid by TRMC over TLO’s actual costs as previously
described within thirty (30) days after completion of the Restoration.

(d) TRMC’s Right To Cure. If at any time after the occurrence of (x) a
Partnership Change of Control or (y) a sale of the Wilmington Refinery, TLO
either (i) refuses or fails to meet with TRMC within the period set forth in
Section 14(c), (ii) fails to agree to perform a Capacity Resolution in
accordance with the standards set forth in Section 14(c) or (iii) fails to
perform its obligations in compliance with the terms of a Capacity Resolution,
TRMC may, as its sole remedy for

 

- 12 -



--------------------------------------------------------------------------------

any breach by TLO of any of its obligations under Section 14(c), require TLO to
complete a Restoration of the affected portions of the LAR Short Haul Pipelines.
Any such Restoration required under this Section 14(d) shall be completed by TLO
at TRMC’s cost. TLO shall use commercially reasonable efforts to continue to
provide transportation of Products tendered by TRMC while such Restoration is
being completed. Any work performed by TLO pursuant to this Section shall be
performed and completed in a good and workmanlike manner consistent with
applicable pipeline industry standards and in accordance with all applicable
laws, rules and/or regulations. Additionally, during such period after the
occurrence of (x) a Partnership Change of Control or (y) a sale of the
Wilmington Refinery, TRMC may exercise any remedies available to it under this
Agreement (other than termination), including the right to immediately seek
temporary and permanent injunctive relief for specific performance by TLO of the
applicable provisions of this Agreement, including, without limitation, the
obligation to make Restorations described herein.

 

15. SUSPENSION OF WILMINGTON REFINERY OPERATIONS

(a) In the event that TRMC decides to permanently or indefinitely suspend
refining operations at the Wilmington Refinery for a period that shall continue
for at least twelve (12) consecutive Months, TRMC may provide written notice to
TLO of TRMC’s intent to terminate this Agreement (the “Suspension Notice”). Such
Suspension Notice shall be sent at any time after TRMC has publicly announced
such suspension and, upon the expiration of the twelve (12) Month period
following the date such notice is sent (the “Notice Period”), this Agreement
shall terminate and TRMC shall not be required to approve any third party use of
the LAR Short Haul Pipelines. If TRMC publicly announces, more than two
(2) Months prior to the expiration of the Notice Period, its intent to resume
operations at the Wilmington Refinery, then the Suspension Notice shall be
deemed revoked and the applicable portion of this Agreement shall continue in
full force and effect as if such Suspension Notice had never been delivered.

(b) TRMC shall provide at least thirty (30) days’ prior written notice of any
suspension of operations at the Wilmington Refinery due to a planned turnaround
or scheduled maintenance. During the Notice Period, TLO shall allow TRMC to use
the LAR Short Haul Pipelines on a priority basis and TLO shall not dedicate the
LAR Short Haul Pipelines to third party use without the prior written approval
of TRMC.

 

16. INDEMNITIES

(a) Notwithstanding anything else contained in this Agreement, TLO shall
release, defend, protect, indemnify, and hold harmless TRMC and each of its
respective affiliates, officers, directors, shareholders, agents, employees,
successors-in-interest and assignees (each individually, a “TRMC Indemnitee”,
and collectively, the “TRMC Indemnitees”), from and against any and all demands,
claims (including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating to (i) personal or bodily injury to, or death of the employees
of any TRMC Indemnitee and, as applicable, its customers, representatives, and
agents; (ii) loss of or damage to any property, products, material, and/or
equipment belonging to any TRMC Indemnitee and, as applicable, its customers,
representatives, and agents, and each of their respective affiliates,
contractors, and subcontractors (except for those volume losses provided for in
Section 7 and any losses or damages caused by TRMC’s violation of Section 8(d)
except to the extent such violation is the result of acts or omissions of TLO);
(iii) loss of or damage to any other property, products, material, and/or
equipment of any other description (except for those volume losses provided for
in Section 7 and any losses or damages caused by TRMC’s violation of
Section 8(d) except to the extent such violation is the result of acts or
omissions of TLO), and/or personal or bodily

 

- 13 -



--------------------------------------------------------------------------------

injury to, or death of any other person or persons; and with respect to clauses
(i) through (iii) above, which is caused by or resulting in whole or in part
from the wrongful acts or omissions of TLO in connection with the ownership or
operation of the LAR Short Haul Pipelines and the services provided hereunder,
and, as applicable, its carriers, customers (other than the TRMC Indemnitees),
representatives, and agents, or those of their respective employees with respect
to such matters; and (iv) any losses incurred by any TRMC Indemnitee due to
violations of this Agreement by TLO, or, as applicable, its customers (other
than TRMC), representatives, and agents; PROVIDED THAT TLO SHALL NOT BE
OBLIGATED TO INDEMNIFY OR HOLD HARMLESS ANY TRMC INDEMNITEE FROM AND AGAINST ANY
CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF SUCH TRMC INDEMNITEE.

(b) Notwithstanding anything else contained in this Agreement, TRMC shall
release, defend, protect, indemnify, and hold harmless TLO and each of its
respective affiliates, officers, directors, members, managers, managing members,
agents, employees, successors-in-interest and assignees (each individually, a
“TLO Indemnitee”, and collectively, the “TLO Indemnitees”) from and against any
and all demands, claims (including third-party claims), losses, costs, suits, or
causes of action (including, but not limited to, any judgments, losses,
liabilities, fines, penalties, expenses, interest, reasonable legal fees, costs
of suit, and damages, whether in law or equity and whether in contract, tort, or
otherwise) for or relating to (i) personal or bodily injury to, or death of the
employees of any TLO Indemnitee and, as applicable, its carriers, customers,
representatives, and agents; (ii) loss of or damage to any property, products,
material, and/or equipment belonging to any TLO Indemnitee and, as applicable,
its carriers, customers, representatives, and agents, and each of their
respective affiliates, contractors, and subcontractors (including any loss or
damage resulting from TRMC’s violation of Section 8(d) except to the extent such
violation is the result of acts or omissions of TLO, but excluding those volume
losses provided for in Section 7); (iii) loss of or damage to any other
property, products, material, and/or equipment of any other description
(including any loss or damage resulting from TRMC’s violation of Section 8(d)
except to the extent such violation is the result of acts or omissions of TLO,
but excluding those volume losses provided for in Section 7) and/or personal or
bodily injury to, or death of any other person or persons; and with respect to
clauses (i) through (iii) above, which is caused by or resulting in whole or in
part from the wrongful acts and omissions of TRMC, in connection with TRMC’s and
its customers’ use of the LAR Short Haul Pipelines and the services provided
hereunder, and, as applicable, its customers, representatives, and agents, or
those of their respective employees with respect to such matters; and (iv) any
losses incurred by any TLO Indemnitee due to violations of this Agreement by
TRMC, or, as applicable, its Carriers, customers, representatives, and agents;
PROVIDED THAT TRMC SHALL NOT BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS ANY TLO
INDEMNITEE FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH
OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH TLO INDEMNITEE. For
the avoidance of doubt, nothing herein shall constitute a release by TRMC of any
volume losses that are caused by a TLO Indemnitee’s gross negligence, breach of
this Agreement or willful misconduct.

(c) THE INDEMNIFICATION PROVISIONS PROVIDED FOR IN THIS AGREEMENT HAVE BEEN
EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE INTENDED TO BE GIVEN FULL AND LITERAL
EFFECT, AND SHALL BE APPLICABLE WHETHER OR NOT THE LIABILITIES, OBLIGATIONS,
CLAIMS, JUDGMENTS, LOSSES, COSTS, EXPENSES OR DAMAGES IN QUESTION ARISE OR AROSE
SOLELY OR IN PART FROM THE GROSS, ACTIVE, PASSIVE OR CONCURRENT NEGLIGENCE,
STRICT LIABILITY, OR OTHER FAULT OF ANY INDEMNIFIED PARTY. EACH PARTY
ACKNOWLEDGES THAT THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND
CONSTITUTES CONSPICUOUS NOTICE. NOTICE IN THIS CONSPICUOUS NOTICE IS NOT
INTENDED TO PROVIDE OR ALTER THE RIGHTS AND OBLIGATIONS OF THE PARTIES, ALL OF
WHICH ARE SPECIFIED ELSEWHERE IN THIS AGREEMENT.

 

- 14 -



--------------------------------------------------------------------------------

17. ASSIGNMENT; PARTNERSHIP CHANGE OF CONTROL

(a) As of the Execution Date, the General Partner shall assign all of its rights
and obligations under this Agreement to the Partnership. The Partnership shall
immediately assign its rights and obligations hereunder to TLO. Upon such
assignment to TLO, TLO shall have all of the respective rights and obligations
set forth herein during the Term.

(b) TRMC shall not assign any of its rights or obligations under this Agreement
without TLO’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that TRMC may assign this
Agreement without TLO’s consent in connection with a sale by TRMC of the
Wilmington Refinery so long as the transferee: (i) agrees to assume all of
TRMC’s obligations under this Agreement and (ii) is financially and
operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by TRMC in its reasonable judgment.

(c) TLO shall not assign any of its rights or obligations under this Agreement
without TRMC’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that (i) TLO may assign
this Agreement without TRMC’s consent in connection with a sale by TLO of the
LAR Short Haul Pipelines so long as the transferee: (A) agrees to assume all of
TLO’s obligations under this Agreement; (B) is financially and operationally
capable of fulfilling the terms of this Agreement, which determination shall be
made by TLO in its reasonable judgment; and (C) is not a competitor of TRMC; and
(ii) TLO shall be permitted to make a collateral assignment of this Agreement
solely to secure working capital financing for TLO.

(d) Any assignment that is not undertaken in accordance with the provisions set
forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.

(e) TRMC’s obligations hereunder shall not terminate in connection with a
Partnership Change of Control, provided, however, that in the case of any
Partnership Change of Control, TRMC shall have the option to extend the Term of
this Agreement as provided in Section 4 or modify the Term based on Wilmington
Refinery requirements. TLO shall provide TRMC with notice of any Partnership
Change of Control at least sixty (60) days prior to the effective date thereof.

 

18. NOTICE

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (i) if by transmission by
facsimile or hand delivery, when delivered; (ii) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (iii) if mailed by an internationally
recognized overnight express mail service such as Federal Express, UPS, or DHL
Worldwide, one (1) Business Day after deposit therewith prepaid; or (iv) if by
e-mail one Business Day after delivery with receipt confirmed. All notices will
be addressed to the Parties at the respective addresses as follows:

If to TRMC, to:

Tesoro Refining and Marketing Company

19100 Ridgewood Parkway

San Antonio, Texas 78259

 

- 15 -



--------------------------------------------------------------------------------

For legal notices:

Attention: Charles S. Parrish, General Counsel

phone: (210) 626-4280

fax: (210) 745-4494

email: charles.s.parrish@tsocorp.com

For all other notices and communications:

Attention: Ricky Weyen, Vice President, Logistics

phone: (210) 626-4433

fax: (210) 745-4631

email: Rick.D.Weyen@tsocorp.com

If to TLO, to:

Tesoro Logistics Operations LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

For legal notices:

Attention: Charles S. Parrish, General Counsel

phone: (210) 626-4280

fax: (210) 745-4494

email: charles.s.parrish@tsocorp.com

For all other notices and communications:

Attention: Victoria R. Somers, Contracts Administrator - Logistics

phone: (210) 626-6390

fax: (210) 745-4490

email: victoria.r.somers@tsocorp.com

or to such other address or to such other person as either Party will have last
designated by notice to the other Party.

 

19. INSURANCE

(a) At all times during the Term of this Agreement and for a period of two
(2) years after termination of this Agreement for any coverage maintained on a
“claims-made” or “occurrence” basis, TRMC and TLO shall each maintain at its own
expense the below listed insurance in the amounts specified below which are
minimum requirements; provided, however, that TLO shall not be required to
maintain the Property Insurance set forth in subsection (vii) below. Such
insurance shall provide coverage to the other Party hereunder (TLO or TRMC, as
applicable) and such policies, other than Worker’s Compensation Insurance, shall
include TLO or TRMC as an Additional Insured, as applicable. Each policy shall
provide that it is primary to and not contributory with any other insurance,
including any self-insured retention, maintained by TRMC or TLO (which shall be
excess) and each policy shall provide the full coverage required by this
Agreement. All such insurance shall be written with carriers and underwriters
acceptable to the other Party hereunder (TLO or TRMC, as applicable), and
eligible to do business in the State of California and having and maintaining an
A.M. Best financial strength rating of no less than “A-” and financial size
rating no less than “VII”; provided that TRMC and TLO may procure worker’s
compensation insurance from the State of California. All limits listed below are
required MINIMUM LIMITS:

(i) Workers Compensation and Occupational Disease Insurance which fully complies
with Applicable Law of the State of California, in limits not less than
statutory requirements;

 

- 16 -



--------------------------------------------------------------------------------

(ii) Employers Liability Insurance with a minimum limit of $1,000,000 for each
accident, covering injury or death to any employee which may be outside the
scope of the worker’s compensation statute of the jurisdiction in which the
worker’s service is performed, and in the aggregate as respects occupational
disease;

(iii) Commercial General Liability Insurance, including contractual liability
insurance covering Carrier’s indemnity obligations under this Agreement, with
minimum limits of $1,000,000 combined single limit per occurrence for bodily
injury and property damage liability, or such higher limits as may be required
by the other Party hereunder or by Applicable Law from time to time. This policy
shall include Broad Form Contractual Liability insurance coverage which shall
specifically apply to the obligations assumed in this Agreement by TRMC or TLO,
applicable;

(iv) Automobile Liability Insurance covering all owned, non-owned and hired
vehicles, with minimum limits of $1,000,000 combined single limit per occurrence
for bodily injury and property damage liability, or such higher limit(s) as may
be required by the other Party hereunder or by Applicable Law from time to time.
Coverage must assure compliance with Sections 29 and 30 of the Motor Carrier Act
of 1980 and all applicable rules and regulations of the Federal Highway
Administration’s Bureau of Motor Carrier Safety and Interstate Commerce
Commissioner (Form MCS 90 Endorsement). Limits of liability for this insurance
must be in accordance with the financial responsibility requirement of the Motor
Carrier Act, but not less than $1,000,000 per occurrence;

(v) Excess (Umbrella) Liability Insurance with limits not less than $4,000,000
per occurrence. Additional excess limits may be utilized to supplement
inadequate limits in the primary policies required in items (ii), (iii), and
(iv) above;

(vi) Pollution Legal Liability with limits not less than $25,000,000 per loss
with an annual aggregate of $25,000,000. Coverage shall apply to bodily injury
and property damage including loss of use of damaged property and property that
has not been physically injured; clean up costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and

(vii) For TRMC only, Property Insurance, with a limit of no less than
$1,000,000, which property insurance shall be first-party property insurance to
adequately cover TRMC’s owned property; including personal property of others.

(b) All such policies must be endorsed with a Waiver of Subrogation endorsement,
effectively waiving rights of recovery under subrogation or otherwise, against
TLO or TRMC, respectively, and shall contain where applicable, a severability of
interest clause and a standard cross liability clause.

 

- 17 -



--------------------------------------------------------------------------------

(c) Upon the Execution Date and prior to the operation of any equipment by
either Party, the Party operating such equipment will furnish to the other
Party, and at least annually thereafter (or at any other times upon request by
the other Party) during the Term of this Agreement (and for any coverage
maintained on a “claims-made” basis, for two (2) years after the termination of
this Agreement), insurance certificates and/or certified copies of the original
policies to evidence the insurance required herein. Such certificates shall be
in the form of the “Accord” Certificate of Insurance, and reflect that they are
for the benefit of TLO or TRMC, as applicable, and shall provide that there will
be no material change in or cancellation of the policies unless TLO or TRMC, as
applicable, is given at least thirty (30) days prior written notice.
Certificates providing evidence of renewal of coverage shall be furnished to TLO
or TRMC, as applicable, prior to policy expiration.

(d) Each Party shall be solely responsible for any of its deductibles or
self-insured retention.

 

20. CONFIDENTIAL INFORMATION

(a) Obligations. Each Party shall use reasonable efforts to retain the other
Party’s Confidential Information in confidence and not disclose the same to any
third party nor use the same, except as authorized by the disclosing Party in
writing or as expressly permitted in this Section 20. Each Party further agrees
to take the same care with the other Party’s Confidential Information as it does
with its own, but in no event less than a reasonable degree of care. Excepted
from these obligations of confidence and non-use is that information which:

(i) is available, or becomes available, to the general public without fault of
the receiving Party;

(ii) was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
TLO that was in the possession of TRMC or any of its affiliates as a result of
their ownership or operation of the LAR Short Haul Pipelines prior to the
Commencement Date);

(iii) is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or

(iv) is independently developed by the receiving Party without reference to or
use of the disclosing Party’s Confidential Information.

For the purpose of this Section 20, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.

(b) Required Disclosure. Notwithstanding Section 20(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of the New York Stock Exchange, any of the disclosing
Party’s Confidential Information, the receiving Party shall promptly advise the
disclosing Party of such requirement to disclose Confidential Information as
soon as the receiving Party becomes aware that such a requirement to disclose
might become effective, in order that, where possible, the disclosing Party may
seek a protective order or such other remedy as the disclosing Party may
consider appropriate in the circumstances. The receiving Party shall disclose
only that portion of the disclosing Party’s Confidential Information that it is
required to disclose and shall cooperate with the disclosing Party in allowing
the disclosing Party to obtain such protective order or other relief.

 

- 18 -



--------------------------------------------------------------------------------

(c) Return of Information. Upon written request by the disclosing Party, all of
the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 20, and such archived or back-up Confidential Information shall not
be accessed except as required by Applicable Law.

(d) Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.

(e) Survival. The obligation of confidentiality under this Section 20 shall
survive the termination of this Agreement for a period of two (2) years.

 

21. MISCELLANEOUS

(a) Modification; Waiver. This Agreement may be terminated, amended or modified
only by a written instrument executed by the Parties. Any of the terms and
conditions of this Agreement may be waived in writing at any time by the Party
entitled to the benefits thereof. No waiver of any of the terms and conditions
of this Agreement, or any breach thereof, will be effective unless in writing
signed by a duly authorized individual on behalf of the Party against which the
waiver is sought to be enforced. No waiver of any term or condition or of any
breach of this Agreement will be deemed or will constitute a waiver of any other
term or condition or of any later breach (whether or not similar), nor will such
waiver constitute a continuing waiver unless otherwise expressly provided.

(b) Entire Agreement. This Agreement, together with the Schedules, constitutes
the entire agreement among the Parties pertaining to the subject matter hereof
and supersedes all prior agreements and understandings of the Parties in
connection therewith.

(c) Governing Law; Jurisdiction. This Agreement shall be governed by the laws of
the State of Texas without giving effect to its conflict of laws principles.
Each Party hereby irrevocably submits to the exclusive jurisdiction of any
federal court of competent jurisdiction situated in the United States District
Court for the Western District of Texas, San Antonio Division, or if such
federal court declines to exercise or does not have jurisdiction, in the
district court of Bexar County, Texas. The Parties expressly and irrevocably
submit to the jurisdiction of said Courts and irrevocably waive any objection
which they

 

- 19 -



--------------------------------------------------------------------------------

may now or hereafter have to the laying of venue of any action, suit or
proceeding arising out of or relating to this Agreement brought in such Courts,
irrevocably waive any claim that any such action, suit or proceeding brought in
any such Court has been brought in an inconvenient forum and further irrevocably
waive the right to object, with respect to such claim, action, suit or
proceeding brought in any such Court, that such Court does not have jurisdiction
over such Party. The Parties hereby irrevocably consent to the service of
process by registered mail, postage prepaid, or by personal service within or
without the State of Texas. Nothing contained herein shall affect the right to
serve process in any manner permitted by law.

(d) Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.

(e) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under applicable law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.

(f) No Third Party Beneficiaries. It is expressly understood that the provisions
of this Agreement do not impart enforceable rights in anyone who is not a Party
or successor or permitted assignee of a Party.

(g) WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM
OF ANY OBLIGATION HEREUNDER.

(h) Schedules. Each of the Schedules attached hereto and referred to herein is
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.

[SIGNATURE PAGES FOLLOW]

 

- 20 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement,
effective as of the Commencement Date.

 

TESORO REFINING AND MARKETING COMPANY By:  

/s/ Gregory J. Goff

  Gregory J. Goff   President Solely in respect of Section 17(a) only: TESORO
LOGISTICS LP By:   TESORO LOGISTICS GP, LLC,   its general partner By:  

/s/ Phillip M. Anderson

  Phillip M. Anderson   President Solely in respect of Section 17(a) only:
TESORO LOGISTICS GP, LLC By:  

/s/ Phillip M. Anderson

  Phillip M. Anderson   President TESORO LOGISTICS OPERATIONS LLC By:   TESORO
LOGISTICS LP,   its sole member By:   TESORO LOGISTICS GP, LLC,   its general
partner By:  

/s/ Phillip M. Anderson

  Phillip M. Anderson   President

Signature Page to

LAR Short Haul Pipelines

Transportation Services Agreement



--------------------------------------------------------------------------------

SCHEDULE A

 

LOGO [g412286331.jpg]



--------------------------------------------------------------------------------

SCHEDULE B

Products Pipeline Segments:

Gasoline/diesel pipeline from Wilmington Refinery to Shell Carson Terminal and
Jet fuel pipeline from Wilmington Refinery to Shell Carson Terminal: 15,000 bpd
or 456,250 Barrels/month